Exhibit 10.42

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made as of April 1, 2004 by and
among ICT Group, Inc., a Pennsylvania corporation, its successors and assigns
(the “Company”), John J. Brennan (“Mr. Brennan”) and Eileen Brennan Oakley, as
trustee (the “Trustee”) of all of the trusts (collectively, the “Trusts”) under
The Brennan Family 1997 Trust Agreement dated February 14, 1997 and The Brennan
Family 1996 Trust Agreement dated February 16, 1996 (collectively, the “Trust
Agreements”).

 

Recitals

 

WHEREAS, the Trustee, pursuant to the provisions of the Trust Agreements, has
the exclusive power to vote all of the shares of the common stock of the Company
held in the Trusts (as of any date, all of such shares held in all of the
Trusts, including shares acquired by any of the Trusts after the date hereof, as
to which the Trustee has exclusive voting power pursuant to the terms of the
Trust Agreements are referred to herein as the “Shares”);

 

WHEREAS, as of February 23, 2004, the Trustee has reported that she has voting
and dispositive power and is the beneficial owner (as such term is defined in
Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of 1,655,132
shares of the Company’s common stock;

 

WHEREAS, the Trustee has determined that it is in the best interests of the
Trusts’ beneficiaries that all of the Shares be voted by unanimous consent with
Mr. Brennan on all matters submitted to the Company’s stockholders that involve
the election of members of the Board of Directors of the Company (the “Subject
Matters”).

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements contained herein, the parties hereto, intending to be legally bound
hereby, have agreed and do hereby agree with each other as follows:

 

1. Agreement to Vote. All of the Shares shall be voted in accordance with the
unanimous decision of the Trustee and Mr. Brennan on all matters submitted to
the Company’s stockholders that involve the Subject Matters. Such Shares shall
be voted with respect to the Subject Matters pursuant to a proxy held by Mr.
Brennan as described in paragraph 2 below. In his capacity as such proxyholder,
Mr. Brennan is referred to herein as the “Proxyholder”. The Proxyholder shall
vote the Shares with respect to the Subject Matters only as directed in a
written instrument signed by both the Trustee and Mr. Brennan evidencing their
unanimous agreement with respect to such direction.

 

2. Proxy. In furtherance of the purposes of this Agreement, the Trustee shall
deliver to the Proxyholder a proxy in the form of Exhibit A to this Agreement
(the “ Proxy”) upon the execution of this Agreement. The Proxy shall apply only
to matters submitted to the Company’s stockholders that involve the Subject
Matters and shall not apply to any other matter as to which the Shares are
required to be, or may be, voted upon.

 

1



--------------------------------------------------------------------------------

3. Other Proxies Revoked. The Trustee hereby warrants that any proxies
heretofore given in respect of the voting of the Shares on the Subject Matters
are not irrevocable, and that all such proxies are hereby revoked.

 

4. Covenants of the Company. The Company agrees to take all actions reasonably
required to effectuate the rights granted to the Proxyholder hereunder by the
Trustee. The Company will not, by any voluntary action, avoid or seek to avoid
the observance or performance of any of the terms to be performed hereunder by
the Company, but will at all times in good faith assist in the carrying out of
all of the provisions of this Agreement and in the taking of all such actions as
may be necessary or appropriate.

 

5. Termination and Revocation. This Agreement and the Proxy shall terminate on
the first to occur of:

 

(a) the death or incapacity of Mr. Brennan;

 

(b) the revocation of this Agreement by Mr. Brennan, which revocation may be
made at any time and shall be effected by delivery to the Trustee of a written
instrument of revocation signed by Mr. Brennan;

 

(c) the revocation of this Agreement by the Trustee or any successor to the
Trustee who or which, pursuant to the terms of the Trust Agreements (without
regard to this Agreement), has the exclusive power to vote all of the Shares,
which revocation may be made at any time and shall be effected by delivery to
Mr. Brennan of a written instrument of revocation signed by the Trustee or such
successor; and

 

(d) such time as no single trustee has the exclusive power pursuant to the terms
of the Trust Agreements (without regard to this Agreement) to vote all of the
Shares.

 

6. Relief. The Company, Mr. Brennan and the Trustee acknowledge and agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. Accordingly, the parties will be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
its provisions in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they may be
entitled at law or in equity.

 

7. General Provisions.

 

(a) Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions.

 

2



--------------------------------------------------------------------------------

(b) Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or three (3) days
after being mailed by registered or certified mail, as follows (provided that
notice of change of address shall be deemed given only when received):

 

If to the Company, to:

 

ICT Group, Inc.

100 Brandywine Boulevard

Newtown, PA 18940

Attention: Mr. John J. Brennan

 

With a required copy to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Attention: Stephen M. Goodman, Esquire

Telecopy: (215) 963-5000

 

If to Trustee, to:

 

Ms. Eileen Brennan Oakley

46 Hoaglands Lane

Old Brookville, NY 11545

 

With a required copy to:

 

Robert W. Weaver, Esq.

Davis Polk & Wardwell

1300 I Street, NW

Suite 1000E

Washington, DC 20005

 

If to Mr. Brennan (including in his capacity as Proxyholder), to:

 

Mr. John J. Brennan

c/o ICT Group, Inc.

100 Brandywine Boulevard

Newtown, PA 18940

 

With a required copy to:

 

Clifford D. Schlesinger, Esq.

Wolf, Block Schorr and Solis-Cohen LLP

1650 Arch Street, 22nd Floor

Philadelphia, PA 19103-2097

 

3



--------------------------------------------------------------------------------

or to such other names or addresses as the Company, Trustee or Mr. Brennan, as
the case may be, shall designate by notice to each other person entitled to
receive notices in the manner specified in this Section 7(b).

 

(c) Entire Agreement; Contents of Agreement. This Agreement sets forth the
entire understanding and agreement between the parties relating to the subject
matter herein and merges all prior discussions among the parties with respect
thereto. Except as otherwise provided herein, this Agreement cannot be modified
or extended except upon written amendment executed by the Trustee, the Company
and Mr. Brennan.

 

(d) Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of any successor to the Trustee under the
Trust Agreements who or which, pursuant to the terms of the Trust Agreements,
has exclusive power to vote all of the Shares.

 

(e) Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.

 

(f) Further Assurances. The Company and the Trustee agree to execute and deliver
to the Proxyholder, upon request, such other instruments and documents as the
Proxyholder may reasonably request from time to time which are consistent with
the purposes of this Agreement in order to more fully effectuate the purposes of
this Agreement.

 

(g) Miscellaneous. All section headings are for convenience only. This Agreement
may be executed in several counterparts, each of which is an original. The
Trustee and Mr. Brennan agree upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

 

(h) This Agreement may be signed in one or more counterparts all of which shall
together constitute a single instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

 

   

ICT GROUP, INC.

   

By:

 

./s/    John J. Brennan

--------------------------------------------------------------------------------

       

Name: Mr. John J. Brennan

       

Title: Chief Executive Officer

   

By:

 

/s/    John J. Brennan

--------------------------------------------------------------------------------

        John J. Brennan, Individually and as Proxyholder    

TRUSTEE

   

By:

 

/s/    Eileen Brennan Oakley

--------------------------------------------------------------------------------

   

Name:

 

Eileen Brennan Oakley

   

Title:

 

Trustee under each of

The Brennan Family

1997 Trust Agreement and

The Brennan Family

1996 Trust Agreement

 

5



--------------------------------------------------------------------------------

EXHIBIT A

TO VOTING AGREEMENT

 

PROXY

 

This Proxy is given by the undersigned Eileen Brennan Oakley, as trustee (the
“Trustee”) of the trusts under The Brennan Family 1997 Trust Agreement and The
Brennan Family 1996 Trust Agreement to John J. Brennan (the “Proxyholder”)
pursuant to a Voting Agreement (the “Voting Agreement”) of this same date among
Trustee, John J. Brennan and ICT Group, Inc., a Pennsylvania corporation, its
successors and assigns (the “Company”) and shall be governed by the terms of the
Voting Agreement.

 

1. Proxy.

 

a. Trustee appoints the Proxyholder as Trustee’s true and lawful attorney and
proxy, with full power of substitution, for and in Trustee’s name, to vote and
otherwise act with respect to all of the shares of stock of the Company that are
subject to the provisions of the Voting Agreement (the “Shares”) on all matters
submitted to the Company’s stockholders that involve the election of members of
the Board of Directors of the Company (the “Subject Matters”) at all annual,
special, and other meetings of stockholders of the Company (or by written
consent in lieu thereof) and at any other time the Shares are required to be, or
may be, voted with respect to the Subject Matters.

 

b. The appointment and proxy granted to the Proxyholder by Section 1(a) of this
Proxy is coupled with an interest and shall terminate only as provided in
Section 2 or pursuant to Section 3(c) of this Proxy.

 

c. This Proxy relates to all voting rights (whether limited, fixed, or
contingent), involving the election of members of the Board of Directors with
respect to the Shares and does not relate to any other right incident to the
ownership of the Shares (including, without limitation, the right to receive
dividends and any other distributions on the Shares).

 

d. In the event that (i) the proxy granted in Section 1(a) is determined by a
court of competent jurisdiction to be unenforceable or (ii) the Trustee and Mr.
Brennan are unable to unanimously agree on the voting or any other action with
respect to the Subject Matters, each of the Trustee and the Proxyholder agrees
to abstain from such vote or other action, as the case may be.

 

2. Term. This Proxy shall terminate upon the termination of the Voting
Agreement.

 

3. Miscellaneous.

 

a. Proxyholders’ Obligation. This Proxy must be exercised by Proxyholder in
accordance with the terms and conditions of the Voting Agreement.

 

b. Benefit and Burden. This Proxy shall be binding upon the Trustee, and shall
inure to the benefit of Proxyholder.

 

1



--------------------------------------------------------------------------------

c. Revocation. This Proxy may be revoked–at–will in accordance with Sections
1759 and 1768 of the Pennsylvania Business Corporation Law.

 

d. Waiver. The failure of Trustee or Proxyholder, or both, to comply, or insist
upon compliance, with any provision of this Proxy at any time shall not be
deemed (a) to affect the validity or enforceability of this Proxy, (b) to be a
waiver of any other provisions of this Proxy at that time or (c) to be a waiver
of that provision or any other provisions of this Proxy at any other time.

 

e. Governing Law. This Proxy shall be governed by and construed under the laws
of the Commonwealth of Pennsylvania, without reference to the conflict of laws
provisions thereof.

 

IN WITNESS WHEREOF, Trustee has executed this Proxy as of April 1, 2004.

 

WITNESS:

    

TRUSTEE

      

 

/s/    Eileen Brennan Oakley

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

Name

    

Name: Eileen Brennan Oakley

      

Title:   Trustee under each of

  The Brennan Family 1997 Trust

  Agreement and

  The Brennan Family 1996 Trust

  Agreement

 

The undersigned John J. Brennan hereby accepts this Proxy as the Proxyholder
upon the terms and conditions set forth herein and in the Voting Agreement.

 

/s/    John J. Brennan

--------------------------------------------------------------------------------

John J. Brennan, Proxyholder

 

2